Campbell, J.
The only question in this case is whether a statutory foreclosure is valid where the sale was made on a notice which, although published twelve times in separate weeks, provided for selling on a day less than twelve weeks from the first publication. The statute does not say that notice shall merely be published twelve times, once a week, but once a week “ for twelve successive weeks.” The object of this was manifestly to give that full interval between the first notice and the sale. Such was the basis of the decision in Gantz v. Toles 40 Mich. 725; and the same principle has been applied in other cases, some of which were referred to on the argument.
As the court below so held, the judgment was correct and must be affirmed.
The other Justices concurred.